 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 1 of 13 Page ID #:3527



1
     Liana Serobian, Esq. (SBN 235466)
2
     Serobian Law, Inc.
3    100 N. Brand Blvd., Suite 600
4
     Glendale, CA 91203
     (818) 539-2249
5    L.Serobian@yahoo.com
6

7
     Attorneys for Plaintiffs, Ulikhanova and Minor P.G.
8

9
                         UNITED STATES DISTRICT COURT
10

11
                       CENTRAL DISTRICT OF CALIFORNIA
12   LUCY ULIKHANOVA, ET AL.,,                  Case No. 2:17-CV-9193-FMO-E
13
                                                Hon. Fernando M. Olguin (Dist.
                 Plaintiffs,                    Judge)
14
                                                Hon. Charles F. Eick (Mag. Judge)

15
     vs.
                                    DECLARATION OF LIANA
16   COUNTY OF LOS ANGELES, ET AL., SEROBIAN IN SUPPORT OF THE
                                    PLAINTIFFS’ EX-PARTE MOTION
17
             Defendant              TO STRIKE THE DEFENDANTS’
18                                  MOTION FOR SUMMARY
                                    JUDGEMENT AND OPPOSITION
19
                                    AS UNTIMELY AND IN
20                                  VIOLATION OF THE STANDING
21
                                    ORDER DOCKET NO. 19

22                                             HEARING DATE: JUNE 20, 2019
23                                             COMPLAINT FILED: DECEMBER
                                               23, 2017
24
                                               FAC FILED: APRIL 19, 2018
25                                             SAC FILED: MAY 18, 2018
                                               TAC FILED: JULY 2, 2018
26

27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 1
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 2 of 13 Page ID #:3528



1                DECLARATION OF LIANA SEROBIAN, ESQ.
2
           1. I, Liana Serobian, am the attorney representing in the above-mentioned
3

4             matter, Lucy Ulikhanova and Minor P.G.;
5
           2. In compliance with the Standing Order of the Judge Fernando Olguin,
6

7
              Docket No. 19, as related to the Summary Judgment Motions, counsels

8             for the parties, Liana Serobian for Plaintiffs and Ryan Graham for
9
              Defendants, met and conferred on the Joint Motion for Summary
10

11            Judgment on April 18, 2019, at the office of the Peterson, Bradford, and
12
              Burkwitz. The mutual understanding at the conclusion of the meet and
13

14
              confer was to comply with the court’s standing order, which orders the

15            parties to file joint brief, joint evidentiary appendix, and joint appendix of
16
              disputed and undisputed facts. (Dock. 19, pp. 1-3.) Counsel for
17

18            Defendants suggested emailing the clerk of the court to find out the page
19
              limitations with regard to the Joint Brief, since each party was filing a
20

21
              Motion for Summary Judgement. (Dock. 19, pp. 1-2.)

22         3. On April 19, 2019, counsel for the Defendants, Ryan Graham, emailed
23
              Clerk of Judge Fernando Olguin, Ms. Vanessa Figueroa, to ask about the
24

25            page limits of the Joint Brief as both parties intended to file Summary
26
              Judgment Motions. Ms. Figueroa kindly responded the same day as
27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 2
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 3 of 13 Page ID #:3529



1             follows: “Per chambers: they can file two separate joint briefs - one for
2
              each party, which should give them the number of pages needed.
3

4             Perhaps they can rely on the same joint appendix and SUF.” (Ex. A.)
5
           4. There were several email exchanges between Mr. Ryan Graham and the
6

7
              undersigned that followed that are attached herein as Exhibit B, starting

8             from April 25 to April 26, 2019. These email exchanges show that Mr.
9
              Ryan Graham emailed a draft Joint Brief on April 25, 2019, however,
10

11            later stated that on April 26, 2019, when the undersigned indicated that
12
              she was going to email her Joint Brief, as follows: “Dear Ms. Serobian:
13

14
              That’s actually ok. We hustled to get a draft out by last night—with the

15            religious holidays and other pressing cases, it’s been a very busy week on
16
              our end, so we actually would appreciate a few more days to finalize ours
17

18            as well. Would you be amenable to stipulating to extending our deadlines
19
              to trade drafts to Monday? You can have until Monday to send us your
20

21
              draft—and then we can send you a new draft on Monday. Every other

22            deadlines would remain the same (so opposing sections would be due
23
              two weeks from last yesterday).” The undersigned agreed to the
24

25            extension to Monday, April 29, 2019. (Ex. B.)
26

27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 3
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 4 of 13 Page ID #:3530



1          5. On April 29, 2019, the Mr. Graham send undersigned the Defendants’
2
              Joint Brief and Joint Appendix of Undisputed Facts. The undersigned
3

4             also emailed Plaintiffs’ Joint Brief, which did not include the complete
5
              facts section as the Defendants’ Deposition transcripts were still missing
6

7
              and were in the Defendants’ possession. That day, the undersigned also

8             emailed Mr. Graham to find out if the Defendants finally signed their
9
              deposition transcripts and if these could be emailed to the undersigned to
10

11            include in the facts portion of the Joint Brief. (Ex. C.) On April 30, 2019,
12
              Mr. Graham send the undersigned a link to the joint evidentiary appendix
13

14
              that had Defendants’ depositions. (Ex. C.)

15         6. On May 1, 2019, Mr. Graham emailed the undersigned the following:
16
              “Dear Ms. Serobian: The depositions for Plaintiffs are exhibits 44 and 47.
17

18            We cannot begin our opposition until we have a finished product with the
19
              separate statement. We don’t want to risk the Court deciding the MSJs
20

21
              without having all of Plaintiff’s facts in your motion, so I think it’s in

22            everyone’s best interest if you have the time you need to put everything
23
              together before we start opposing. Rather than going back and forth, let’s
24

25            stipulate to a final schedule. Let me know if you would be willing to
26
              agree to this, which would give us until next Tuesday to work out our
27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 4
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 5 of 13 Page ID #:3531



1             motions, and we would still get 11 days to work on our oppositions. May
2
              7, 2019, by 6pm: Each of the moving parties email their MSJs to the
3

4             opposing parties (including the joint brief, joint evidentiary appendices,
5
              and separate statements). This will be the final versions—no more
6

7
              extensions. May 18, 2019, by 6pm: Opposing parties return the MSJs to

8             the moving parties with their opposing sections. The moving parties then
9
              each format their own MSJ materials for filing. May 21, 2019, by 6pm:
10

11            Moving parties provide final copies of MSJs to opposing copies for
12
              signatures. May 22, 2019, by 6pm: Opposing parties return signed copies
13

14
              of MSJs to moving parties. May 23, 2019, by midnight: Moving parties

15            file their MSJs. Note that this is approximately the same as the Court’
16
              MSJ order—the only thing we’re changing is that we’re giving ourselves
17

18            a little more time to write the motion, and cutting a little time out from
19
              the opposition time. The Court’s MSJ order seemed to have padded extra
20

21
              time into the briefing schedule. Let me know if you’re agreeable.” (Ex.

22            D.) Note, the undersigned did not ask for this extension and this was a
23
              sue sponte request by Mr. Graham. The undersigned agreed to this
24

25            schedule.
26

27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 5
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 6 of 13 Page ID #:3532



1          7. On May 2, 2019, upon request for the undersigned for clarification
2
              regarding doing the appendix of evidence and statement of facts as
3

4             joined, as ordered under Docket 19, Mr. Ryan Graham confirmed in
5
              relevant part: “The joint evidentiary appendix is not a document. It’s a
6

7
              binder of evidence that we will put together and give to the Court. The

8             documents are in the link sent to you earlier and are all of the evidence
9
              that has been disclosed/designated in discovery. If you are curious about
10

11            what’s in it, specifically, I suggest you cosnult [sic] the index that’s
12
              beeen [sic] created, as it’s too long to go over here. Given that we have a
13

14
              few extra days, we may re-number the exhibits so they’re not so out of

15            whack. Maybe we’ll put the depositions as Exhibits 1, 2, 3, and 4, for
16
              example—instead of in the 40s. At any rate, yes, your exhibits are in
17

18            there.” (Ex. E.)
19
           8. On May 6, 2019, the undersigned was finally able to open the link to the
20

21
              Joint Evidentiary Index due to the link not working, the undersigned

22            objected to some of the materials Defendants included that was not
23
              provided in discovery. Mr. Graham at 6:38 p.m. that day sent an email
24

25            remotely referencing Defendants’ position that both the Joint Evidentiary
26
              Index and Statement of the Facts were to be a separate document
27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 6
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 7 of 13 Page ID #:3533



1             provided by each party on May 7, 2019. (Ex. F.) The Undersigned sent
2
              three follow up emails for clarification on May 6, 2019, but did not hear
3

4             back from Mr. Graham. (Ex. F.)
5
           9. On May 7, 2019, the undersigned called Mr. Graham three times in the
6

7
              morning of May 7, 2019, to finally speak with him about noon, at which

8             time Mr. Graham confirmed in person that the Defendants’ position was
9
              that, unlikely the joint documents called for in the Docket number 19,
10

11            each party had to submit to each other separate brief, evidentiary
12
              appendix, and statement of facts on May 7, 2019.
13

14
           10. On May 7, 2019, the undersigned emailed to the Defendants’ counsels

15            the Plaintiffs’ Joint Motion for Summary Judgement, The Statement of
16
              Disputed/Undisputed Facts, And Joint Plaintiffs’ Appendix in pdf format
17

18            as Mr. Graham asked to prepare separate documents by each party. (Ex.
19
              G.)
20

21
           11.On May 8, 2019, Mr. Ryan Graham send a link to a virtual location

22            where he still had access to that included the Evidentiary Appendix, the
23
              Defendants’ Summary Judgment Motion and Statement of Facts. The
24

25            later two were also emailed in word. (Ex. H.)
26

27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 7
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 8 of 13 Page ID #:3534



1          12.When on May 9, 2019, the undersigned indicated to Mr. Graham that she
2
              needed a final product and that a link to a virtual location where
3

4             Defendants could still make changes to was late and unacceptable, Mr.
5
              Ryan Graham emailed Defendants’ Joint Motion for Summary
6

7
              Judgement, The Statement of Disputed/Undisputed Facts, And Joint

8             Plaintiffs’ Appendix. Within minutes, Mr. Graham asked the undersigned
9
              to continue to make changes to the Defendants’ documents, including the
10

11            brief, which the undersigned rejected and did not agree to further
12
              extensions. (Ex. I.)
13

14
           13.On May 10, 2019, per Mr. Graham’s request, the undersigned emailed to

15            Mr. Ryan Graham a Microsoft Word version of the Plaintiffs’ Motion for
16
              Summary Judgement and Statement of the Facts as both exported from
17

18            PDF to ensure that identical documents were provided.
19
           14.On May 18, 2019, per the deadline set by Mr. Ryan Graham, the
20

21
              undersigned emailed the Defendants’ Motion for Summary Judgement

22            Integrated with Plaintiffs’ Opposition therein. Shortly after receipt of this
23
              email, Mr. Ryan Graham said that he could not work with either pdf or
24

25            word document the undersigned had previously provided to him. The
26
              undersigned indicated that she just tried to work with both of her word
27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 8
 Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 9 of 13 Page ID #:3535



1             documents, and they worked just fine. The undersigned questioned why
2
              Mr. Graham waited until past the deadline to inform the undersigned that
3

4             he was having issues with the documents. The undersigned asked for Mr.
5
              Graham’s work product in any format if his failure to provide a timely
6

7
              Opposition was indeed due to the word issues, however, none was

8             provided by Mr. Graham that day. (Ex. J.)
9
           15.On May 19, 2019, at 11:59 pm, Mr. Ryan Graham emailed the
10

11            undersigned the Defendant’s Opposition in a regular word document not
12
              on a pleading paper with no case identifying information. Then, Mr.
13

14
              Graham gave detailed instructions in his email as to where for the

15            undersigned to copy and paste these 20 pages, broken in many parts, into
16
              the Plaintiffs’ Motion for Summary Judgement. Mr. Graham admitted
17

18            that the numbering noted in his email was off and did not match the
19
              numbering in the Opposition attached. Notably, Mr. Graham had no
20

21
              problem providing an integrated Plaintiffs’ Statement of Facts, which

22            was prepared on the same word program on the undersigned’s computer
23
              as the word documents sent to Mr. Graham on May 10 and 18, 2019. (Ex.
24

25            K.)
26

27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 9
     Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 10 of 13 Page ID
                                       #:3536


1          16.The undersigned informed Mr. Graham that she refused to complete Mr.
2
              Graham’s unfinished Opposition on Plaintiffs’ time. The undersigned
3

4             gave Mr. Graham time to do so until 5 p.m. of May 23, 2019, so that an
5
              integrated Plaintiffs’ Motion for Summary Judgement would be filed
6

7
              with this Court. This was same deadline Mr. Graham had set for the

8             undersigned. However, Mr. Graham did not do so and did not respond to
9
              the undersigned emails or telephone message on May 23, 2019, the
10

11            deadline to file the Summary Judgement Motions. (Ex. L.)
12
           17.As to the Defendants’ Motion for Summary Judgement, on May 22,
13

14
              2019, Mr. Graham emailed for undersigned’s signature a substantially

15            changed Defendants’ Motion for Summary Judgement and asked
16
              undersigned to sign in. On May 23, 2019, the undersigned emailed Mr.
17

18            Graham that she would not sign the substantially changed Defendants’
19
              Motion for Summary Judgement, and attached a screen shot of the
20

21
              Court’s Docket 19, paragraph 9(D) on page 5 order, directing the moving

22            parties not to make any changes to the document, but simply finalize it
23
              for filing. The Defendants’ Motion for Summary Judgment was hence in
24

25            violation of this order. The undersigned then emailed for Mr. Graham to
26
              attach the undersigned’s declaration and attachments thereto to the
27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 10
     Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 11 of 13 Page ID
                                       #:3537


1             Defendants’ Motion for Summary Judgment to explain the lack of
2
              signature. However, Mr. Graham filed the Defendants’ Motion for
3

4             Summary Judgement on May 23, 2019, at 4:48 p.m, not waiting for the
5
              5p.m. deadline set for the undersigned. (Ex. M.)
6

7
           18.On May 22 and then May 23, 2019, the undersigned had an email and

8             telephone (conversation on May 22 and message on May 23) meet and
9
              confer with Mr. Graham regarding the Plaintiffs’ intend to file a Motion
10

11            to Strike Defendants’ Motions for Summary Judgement As Untimely per
12
              the stipulated deadlines Mr. Graham set and in violation of Standing
13

14
              Order 19, paragraph 9(D), page 5. The undersigned also indicated the

15            Plaintiffs’ planned to request the Court to Strike the Defendants’
16
              Opposition to the Plaintiffs’ Motion for Summary Judgement again for
17

18            being untimely and in violation of Standing Order 19, paragraph 9(C and
19
              D), page 5. (Ex. M.) Mr. Graham did not respond to the May 23, 2019,
20

21
              efforts to meet and confer, but filed his Motion for Summary Judgement

22            at 4:48 pm on May 23, 2019.
23
           19.Remarkably, at the telephonic meet and confer on May 22, 2019, Mr.
24

25            Graham threatened the undersigned with a Motion for Sanctions if she
26
              did indeed file this Application to Strike his untimely filings. The
27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 11
     Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 12 of 13 Page ID
                                       #:3538


1             undersigned indicated that her application was supported facts and driven
2
              by her zealous representation of Plaintiffs, and the Defendants’ threat for
3

4             sanctions was nothing more than blackmail.
5

6

7
                 I declare under the penalty of perjury under the laws of the State of

8    California, in Glendale, CA.
9

10

11               May 24, 2019                           /s/ Liana Serobian
12
                                                        Liana Serobian
13                                                      Counsel for the Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 12
     Case 2:17-cv-09193-FMO-E Document 100-1 Filed 05/24/19 Page 13 of 13 Page ID
                                       #:3539


1                                        PROOF OF SERVICE
2
                  STATE OF CALIFORNIA, County of Los Angeles:
3

4                       LIANA SEROBIAN states: that I am and at all times herein
     mentioned have been a citizen of the United States and a resident of the County of
5
     Los Angeles, over the age of eighteen years and not a party the within action; that
6    my business address is 100 North Brand Blvd., Suite 600, Glendale, County of Los
7
     Angeles, State of California.

8                       That on the 24th day of May 2019, I served the attached
9    Declaration of Liana Serobian and Exhibits thereto upon the interested parties
     listed below by electronic service via email and mail addressed as follows:
10

11                •     Avi Burkwitz; Esq., ABurkwitz@pbbllp.com
                        Ryan A. Graham, Esq., rgraham@bbllg.com
12
                        PETERSON ·BRADFORD · BURKWITZ
13                      100 North First Street, Suite 300
14
                        Burbank, California 91502

15                      I declare under penalty of perjury that the foregoing is true and
16   correct. Executed this 24th day of May 2019, at Glendale, California.
17
                  /s/ Liana Serobian
18                LIANA SEROBIAN, ESQ.
19

20

21

22

23

24

25

26

27

28   DECLARATION OF LIANA SEROBIAN IN SUPPORT OF PLAINTIFFS’ EX-PARTE MOTION TO STRIKE
     PAGE | 13
